Per Curiam,
A careful examination of this case satisfies us that there is no error in the decree of the court helow, and that the exceptions to it cannot be sustained. The gift was well established, and if the donor intended to substitute it for the legacy to the appellee, such intention was not manifested by any act or word which he either did or said. The argument of the learned counsel for the appellants is founded neither upon fact nor sound presumption, whilst the opinion of the court is brief, lucid and legal, and ought to have been satisfactory to both parties.
Decree affirmed at the costs of appellants.